DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, ,3, and 5-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Evans 8,579,724.
 	As to claims 1 and 6, Evans shows a club body having a crown 62 opposite a sole 64, a to, heel, a back and a hosel, and wherein a channel 110  is formed in the club body; and an adjustable weighting system comprising: a member 80 complimentary to the channel configured to be received by the channel, the member comprising: a plurality of connecting members in the posts at 100 a plurality of weights 120 in his “at least one removable weight” (col. 8, ln. 62); and a plurality of fasteners 100; wherein: the channel further comprises a plurality of attachment points shown by the holes in fig. 2; the plurality of connecting members comprise a first end on one side comprising a first pin and a second end on another side comprising a second pin as shown in fig. 3; the plurality of weights 120 comprises a first keyed end on top and a second keyed end on the bottom where the hole serves as the key; wherein the plurality of weights are configured to receive the plurality of connecting members as shown in fig. 5; and the plurality of fasteners 100 are configured to removably couple the plurality of weights to the plurality of attachment points.  
As to claims 3, Evans is consider to show a connecting member on one side and a connecting member on another side that can be described as alternating from one side to the other to define the member. 
Claim 5 is where the first pin and second pin comprise a shaft and a head;

    PNG
    media_image1.png
    550
    811
    media_image1.png
    Greyscale

Claim 7 is considered shown in fig. 1 where the channel is arcuate such as at 75 and formed on the sole, proximate to the back end.  
Claim Rejections - 35 USC § 103
Claims 2, 4, and 8-19 are rejected under 35 U.S.C. 103 as being unpatentable over Evans.
Claims 2, 4, 11 and 13 are shown with a first and third weight in the toe and heel are removably coupled to the their respective connection members via their keyed end holes. While he does not discuss a third weight in the heel, he does disclose that more than two weights in more than two locations can be provided (col. 6, ln. 65).  As such, to have added second weight and connecting point on the member of Evans in the rear of the club would have been obvious in order to add more weight to the rear of the club when desired.
As to claims 8-10 and 14, while Evans does not discuss exact weight ranges, he gives examples in his Tables 1 and 2 in col. 5 and 6.  Since the nature of his invention is to allow for the selection of a desired amount of weight in order to modify the weight properties of the club head as desired, the claimed ranges would have been obvious in order to place more weight at the toe when desired. 
Claims 12 and 15 are considered an inherent result in when modifying the weight amount and positions of the applied art. 
Additionally with respect to claim 13, mounting points 101-103 and bore holes in the member are considered shown.
Claim 16 is shown in fig. 1 and the weight members being substantially the same shape as called for by claim 17 is inherent in his “at least one removable” weight (col. 9, ln. 62) where the more than one weight would be the same. 
Claim 18 is considered shown in fig. 4 where the weight members are position in the outer perimeter of the club head. While Evans does not mention dimensions, such thin walled club head construction is know to be less than the claimed .5 inches and the claimed relationship is considered fairly suggested. 
Claim 19 is considered fairly suggested where the channel varies in height as shown by the corresponding shape of the member in fig. 8. While he does not disclose exact dimensions, such changes in size have been found to be obvious.  n Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Pierce whose telephone number is (571)272-4414 and E-mail address is bill.pierce@USPTO.gov. For emergency assistance, supervisory assistance can be obtained with Melba Bumgarner at (571)272-4709.
If attempts to reach the examiner by telephone are unsuccessful, communication via email at the above address may be found more effective. Where current PTO internet usage policy does not permit an examiner to initiate communication via email, such are at the discretion of the applicant.  However, without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me by responding to this inquiry by electronic mail. I understand that a copy of these communications will be made of record in the application file.” 

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/WILLIAM M PIERCE/           Primary Examiner, Art Unit 3711